

116 HCON 102 IH: Recognizing September 30, 2020, as a national day of mourning to recognize the loss of life of Americans across the country to the COVID–19 pandemic.
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. CON. RES. 102IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Ms. Johnson of Texas submitted the following concurrent resolution; which was referred to the Committee on Energy and CommerceCONCURRENT RESOLUTIONRecognizing September 30, 2020, as a national day of mourning to recognize the loss of life of Americans across the country to the COVID–19 pandemic.Whereas the first case of COVID–19 in the United States was reported on January 21, 2020;Whereas, on January 30, 2020, the World Health Organization declared a global health emergency due to the spread of COVID–19;Whereas, on February 28, 2020, the first official death of an American from COVID–19 was reported to officials;Whereas further analyses reveal that there may have been unreported deaths due to COVID–19 as early as the beginning of February 2020, with the earliest known death occurring on February 6 in California;Whereas, on March 11, 2020, the World Health Organization declared a pandemic declaration for COVID–19;Whereas, on March 13, 2020, the President declared, pursuant to the National Emergencies Act (50 U.S.C. 1601 et seq.), that the COVID–19 pandemic constitutes a national emergency;Whereas in the weeks following such declaration, individuals in the United States followed guidance from the Centers for Disease Control and Prevention by avoiding large gatherings, practicing social distancing, and practicing good hygiene;Whereas the employment status of many individuals in the United States was changed since this period of the outbreak, bringing great levels of financial stress and suffering to such individuals;Whereas the schooling of children and young adults across the United States was greatly changed due to the elimination of in-person classes and the transition to distance learning models;Whereas, as of May 1, 2020, thousands of individuals in the United States have passed away due to COVID–19;Whereas the number of deaths in the United States due to COVID–19 is likely higher than the reported number due to the lack of posthumous testing for COVID–19;Whereas communities of color have faced a higher proportion of hospitalization and death from COVID–19 due to underlying health conditions;Whereas the human cost of the COVID–19 pandemic transcends mere statistics and has resulted in deeply personal tragedies for numerous families and communities across the United States and around the world;Whereas due to guidance by the Centers for Disease Control and local and State recommendations, individuals in the United States are limited in how they could mourn the loss of friends, family members, and acquaintances who had passed away due to COVID–19;Whereas a risk remains for a resurgence of cases of COVID–19 until a vaccine is developed, approved, and available for use; andWhereas the date of September 30, 2020, would be an appropriate day to designate as a National Day of Mourning: Now, therefore, be itThat Congress—(1)supports the designation of a National Day of Mourning;(2)recognizes, commends, and honors the selfless dedication and bravery of fellow Americans as first responders, health care professionals, transportation personnel, and essential and frontline employees for their actions that saved countless lives in the United States during the COVID–19 pandemic;(3)recognizes the sacrifice made by millions of Americans as they observed stay-at-home orders from local, State, and national officials to help prevent the spread of COVID–19;(4)recognizes that people of all faiths have been affected by the COVID–19 pandemic;(5)urges the President to issue a proclamation ordering all flags be flown at halfstaff in recognition and remembrance of the American lives lost during the COVID–19 pandemic; and(6)encourages all citizens, residents, and visitors to use this day to pray, reflect on, and mourn the individuals who lost their lives due to the COVID–19 pandemic.